June 16, 1916. The opinion of the Court was delivered by
One James Velpo Hogg had two policies of life insurance with the defendant company. The assured was killed by violence. His wife, who was the beneficiary, sued on the policies and got judgment. *Page 486 
The exceptions will be reported. There are three of them. The second raises no question for us. Whether the verdict was against the manifest weight of the testimony was only a question for the trial Judge. The real question made by the appeal is whether "the only inference to be drawn from the entire testimony was that the assured had failed to comply with the promissory warranties contained in the application for insurance?"
The policies were issued May 23, 1912. The assured was killed in September, 1913. The assured promised in his application for insurance that "during the period of one year following the date of issue of the policy of insurance * * * I will not engage in * * * retailing intoxicating liquors." The assured also stated in his application for insurance, "my present occupation is merchant, * * * general merchandise, * * * farming." The defendant averred a beach of this promise and this statement; and the defendant claims the only reasonable inference to be drawn from the testimony is that the averments were proven to be true. The defendant pleaded also a further defense, to wit, that the assured "came to his death while engaged in and as a consequence of a violation of law." And the defendant claims here that the proof shows that and none other. There are no words of agreement in the application or in the policies that the policies should be avoided in the event the assured should meet his death while engaged in the violation of law. The argument is that, if death resulted proximately from the selling of intoxicating liquor, then the promise was breached, and no recovery may be had. So at last recourse must be had to the testimony to decide the issues made.
1. The evidence is that the assured, and his brother, too, were shot down in the dark by some unknown person. The witnesses did not know who fired the shots, and there could be no evidence that the two victims saw who fired them, for they died immediately. It was by the evidence a plain case of assassination. There is no *Page 487 
proof to the contrary. And there is no testimony that the killing had any sort of connection with selling whiskey. The special defense of death from a violation of law failed of proof completely.
2. The other defense was supported by no testimony, except that the assured had a revenue license from the Federal government. But the witnesses testified the license was exacted by the revenue collector for the sale of Jamaica ginger, to sell which without a license the assured did know was against the law. It was for the jury to find if the sale of Jamaica ginger by the assured was a retailing of intoxicating liquors. The Court could not instruct the jury that it was. There was no proof that ginger did or could intoxicate. There is no testimony that the assured ever sold whiskey or beer. Three or four witnesses testified he did not. The only semblance of testimony to establish the defense of retailing intoxicating liquors is that which the assured's father gave that his son sold Jamaica ginger. The Court did right to submit the cause to the jury.
The judgment of that Court is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur in the opinion of the Court.